EXHIBIT 23.2 2322 Tremont Drive ● Baton Rouge, LA 70809 178 Del Orleans Avenue, Suite C ● Denham Springs, LA 70726 Phone: 225.928.4770 ● Fax: 225.926.0945 www.htbcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of State Investors Bancorp, Inc. (the “Company”) of our report dated March 20, 2012, relating to the consolidated financial statements of the Company and subsidiary, which is incorporated by reference from the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. Baton Rouge, Louisiana June 27, 2012
